Citation Nr: 1126105	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1943 to June 1946.  He died in September 2008.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO denied service connection for the cause of the Veteran's death.  In December 2008, the appellant filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran's death certificate lists his immediate cause of death as coronary arteriosclerosis; a previous stroke is listed as another significant condition contributing to death but not resulting in the underlying cause.

3.  At the time of the Veteran's death in September 2008, service connection was in effect of loss of use of both feet (previously rated as residuals of cold injury of both feet); a 100 percent rating for each disability had been in effect since January 2008.

4.  Competent medical evidence does not show that cardiovascular disease was manifest to a compensable degree during the one-year period following the Veteran's separation from service, and the only competent opinion to on the question of medical nexus does not support the claim
 
5.  A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2008 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate a claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided general notice regarding VA's assignment of effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2008 rating decision reflects the initial adjudication of the claim after issuance of that letter.  

While the December 2008 letter did not specifically provide the appellant notice of the Veteran's service-connected disabilities at the time of his death, on these facts, such omission is harmless.  Written statements by and on behalf of the appellant clearly indicate an awareness of these requirements and of the disabilities for which service connection was in effect.  Various letters show that the appellant and her representative are clearly aware that the Veteran was service-connected for loss of use of both feet as residual of cold injury of both feet, but not for heart disease at the time of his death, and of the evidence and information required to substantiate the claim based on a theory of contributory causation.  The appellant has thus demonstrated an awareness of what is needed to substantiate her claim for service connection for the cause of the Veteran's death.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service medical records, VA and private medical records, the September 2008 death certificate, and a July 2009 VA medical opinion.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, and by her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arteriosclerosis or cardiovascular-renal disease, which develop to a compensable degree within a prescribed period after discharge from service (one year for arteriosclerosis or cardiovascular-renal disease), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

As reflected on his death certificate, the Veteran died in September 2008 from coronary arteriosclerosis; a  previous stroke is listed as a significant condition contributing to death but not resulting in the underlying cause.  At the time of his death, service connection was in effect for loss of use of both feet (previously rated as residuals of cold injuries, both feet).  A 100 disability percent rating had been in effect for each disability since January 2008.

The appellant contends, in essence, that the Veteran's service-connected bilateral foot disabilities contributed to his circulation problems and led to excessive strain on the heart and the Veteran's eventual death due to coronary arteriosclerosis.  She has indicated that the Veteran frequently complained of foot pain during his lifetime, and that his feet turned black prior to his death.

After a full review of the record, including the medical evidence, as well as statements by the appellant and those made on her behalf, the Board finds that , notwithstanding the appellant's assertions, service connection for the cause of the Veteran's death is not warranted.

The Veteran's service records are completely negative for any findings or diagnoses of chronic cardiovascular disease.  When he was examined for service separation in May 1946, his heart and vascular system were found to be normal.  A chest x-ray revealed negative findings, and his sitting blood pressure was within normal limits.

The Veteran was examined for VA compensation purposes in October 1947, in connection with his original claim for service connection for his bilateral foot disability.  On examination, the examiner noted that the Veteran's cardiovascular system was normal.

VA and private medical records following service mainly document the Veteran's feet-related complaints and treatment.  Cardiovascular disease was not noted until 1994, when VA outpatient treatment records reflect diagnoses of arteriosclerotic heart disease and hypertension.

Records from the Winchester Hospital reflect hospitalizations in 2007 and 2008.  In April 2007, the Veteran was admitted with complaints of shortness and breath and a history of congestive heart failure.  In April 2008, the Veteran was admitted after he fell and hit his head.  It was noted that the Veteran suffered from severe dementia and was wheelchair bound.  In August 2008, the Veteran was treated for urosepsis, acute renal failure and acute delirium.  These records reflect a medical history of hypertension, deep venous thrombosis, pulmonary embolism, dyslipidemia, coronary artery disease, congestive heart failure, and chronic back pain.

VA outpatient treatment records dated in 2007 and 2008, just prior to the Veteran's death in September 2008, detail his many health problems including hypertension, congestive heart failure, and coronary artery disease with use of a pacemaker.  It was noted that the Veteran was under home hospice care beginning in August 2008.   In a July 2009 statement, the appellant reported that the Veteran died at home with no doctor present.  She indicated that a home hospice nurse pronounced him dead.

In July 2009, a VA physician reviewed the medical evidence of record and determined that the Veteran's service-connected loss of use of the feet due to cold injuries did not contribute to his death.  In so finding, the examiner pointed to the pertinent medical evidence of record, including recent hospitalizations and VA treatment records, and indicated that it was obvious that the Veteran had generalized arteriosclerotic cardiovascular disease with all its attendant complications, which was the cause of death.  He found that frostbite played no part in the Veteran's death.  The physician emphasized that medical literature indicates that frostbite is a disease of morbidity, not mortality.  Moreover, he noted that it is a localized cold-induced injury, with the operative term being local.  He elaborated that the worst case scenario would be local tissue ischemia and necrosis, which did not happen in the Veteran's case.  Long term complications could include hypersensitivity to cold, chronic paresthesia of the affected areas, and increased tendency to develop vasospasm.  The examiner again noted that the disease is local, and that, in the Veteran's case, it was distal (feet).  He indicated that there is no retrograde affects on circulation.   The examiner did not doubt that in the end, as stated by the appellant, that the Veteran had infection in his body, that his feet turned black, and that they were painful; however, medically, he found that these effects were not related to cold injury of the feet.  In conclusion, the examiner determined it was not possible to correlate the Veteran's death with residuals of cold injury to both feet.

None of the above-cited medical evidence shows that arteriosclerosis or cardiovascular-renal disease was manifest to a compensable degree during the one-year period following the Veteran's separation from service, nor does the medical evidence support a finding of a medical relationship between the Veteran's military service and the coronary arteriosclerosis or previous stroke that led to his death.  Further, in the only pertinent medical opinion of record, the July 2009 VA physician opined-following a thorough review of all pertinent evidence of record-that it was not possible to correlate the Veteran's death with residuals of cold injury to both feet.  Thus, the only competent opinion of record does not support the claim, and neither the appellant nor her representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the appellant's claim.

As indicated, in addition to the medical and other objective evidence, the Board has considered the assertions advanced by the appellant, as well as those by her representative, on her behalf, in connection with the claim.  However, to the extent that these assertions are being offered to establish that there existed a relationship between the Veteran's death and either service or a service-connected disability, such evidence must fail.  Medical matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate medical training and expertise, neither the appellant nor her representative is competent to persuasively establish the required elements of the appellant's claim on the basis of lay assertions, alone.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  The lay assertions in this regard simply have no probative value.

Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death, and that, therefore, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


